[UNPUBLISHED]
PER CURIAM.
In these consolidated matters, Larry Coffman1 appeals following the district court’2 adverse grant of summary judgment in his 42 U.S.C. § 1983 lawsuit. Having conducted de novo review of the record, see Senty-Haugen v. Goodno, 462 F.3d 876, 880, 885, 890-91 (8th Cir.2006), cert. denied, — U.S.-, 127 S.Ct. 2048, 167 L.Ed.2d 780 (2007), we agree with the district court that there were no disputed issues of material fact and defendants *489were entitled to judgment as a matter of law. Accordingly, we affirm. See 8th Cir. R. 47B.

. We find that Theodore Ginnery is not a party to the instant appeals. See Scarrella v. Midwest Fed. Sav. & Loan, 536 F.2d 1207, 1209 (8th Cir.1976) (per curiam).


. The Honorable Thomas C. Mummert, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).